Name: Commission Regulation (EEC) No 2618/87 of 28 August 1987 amending Regulation (EEC) No 2183/81 laying down rules implementing the system of aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9 . 87 Official Journal of the European Communities No L 248/17 COMMISSION REGULATION (EEC) No 2618/87 of 28 August 1987 amending Regulation (EEC) No 2183/81 laying down rules implementing the system of aid for cotton Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece , and in particular Article 4 on cotton , as amended by the Act of Accession of Spain and Portugal, and in particular Protocol 14 annexed thereto, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as last amended by Regulation (EEC) No 2276/87 (2) and in particular Article 1 1 thereof, Whereas Article 2 of Council Regulation (EEC) No 1964/87 adjusting the system of aid for cotton introduced by Protocol 4 annexed to the Act of Accession of Greece (3) stipulates that the aid is to be reduced, by an amount to be determined, if production of unginned cotton as estimated before the beginning of the marketing year exceeds the maximum guaranteed quantity for that year ; whereas in consequence Commission Regulation (EEC) No 2183/81 (4), as last amended by Regulation (EEC) No 2709/86 (*) should be amended to stipulate that the Commission is to notify the Member States in good time of the aid amount that in conformity with Regula ­ tion (EEC) No 1964/87, to be granted ; Article 1 Article 5 (3) of Regulation (EEC) No 2183/81 is hereby replaced by the following : '3 . The Commission shall notify the Member States of the aid amount to be granted for 100 kilogramms of unginned cotton immediately it has been fixed, and in all cases before the date on which it becomes appli ­ cable.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 August 1987 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 211 , 31 . 7 . 1981 , p. 2 . (2) OJ No L 209 , 31 . 7 . 1987, p. 5 . (3) OJ No L 184, 3 . 7 . 1987, p. 14. (*) OJ No L 211 , 31 , 7 . 1981 , p. 35 . (*) OJ No L 246, 30 . 8 . 1986, p. 77 .